Case 8:20-cv-01765-JLS-KES Document 11 Filed 09/30/20 Page 1 of 2 Page ID #:87




  1                                                                       J S -6
  2

  3

  4

  5

  6

  7

  8                        UNITED STATES DISTRICT COURT
  9                      CENTRAL DISTRICT OF CALIFORNIA
 10

 11 SOFIA FARR, an individual,                   Case No. 8:20-cv-01765-JLS-KES
 12               Plaintiff,
                                                 ORDER GRANTING
 13         v.                                   STIPULATION TO STAY
                                                 ACTION AND TRANSFER
 14 GARFIELD BEACH CVS, LLC, a                   MATTER TO BINDING
      Corporation; and DOES 1-10, Inclusive,     ARBITRATION (Doc. 10)
 15
                  Defendants.
 16

 17

 18

 19        Having reviewed and considered the Joint Stipulation to Stay Action and
 20 Transfer Matter to Binding Arbitration, filed by Defendant Garfield beach CVS,

 21 LLC (“CVS”) and Plaintiff Sofia Farr (“Plaintiff”), the Court GRANTS the

 22 Stipulation and ORDERS that:

 23

 24        1.     All causes of action in Plaintiff’s Complaint be submitted to binding
 25               arbitration;
 26

 27        2.     The Court shall retain jurisdiction over this action until the conclusion
 28               of arbitration; and
Case 8:20-cv-01765-JLS-KES Document 11 Filed 09/30/20 Page 2 of 2 Page ID #:88




  1        3.    All proceedings in this action are stayed pending arbitration, and the
  2              action is removed from the Court’s active caseload.
  3

  4 IT IS SO ORDERED.

  5

  6   DATE: September 30, 2020
  7
                                              HON. JOSEPHINE L. STATON
  8                                           UNITED STATES DISTRICT JUDGE
  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
